Case: 18-11524   Date Filed: 01/02/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11524
                        Non-Argument Calendar
                      ________________________

  D.C. Docket Nos. 2:16-cv-00637-WKW-GMB; 2:17-cv-00031-WKW-GMB



MORRIS SANDERS,

                                                           Plaintiff-Appellant,

                                 versus

WAL-MART STORES EAST, LP,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (January 2, 2019)



Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-11524        Date Filed: 01/02/2019       Page: 2 of 7


       Morris Sanders, proceeding pro se, appeals: (1) the district court’s denial of

his motion to appoint counsel; (2) its grant of defendant Wal-Mart Stores East,

LP’s (Wal-Mart) motion for judgment on the pleadings as to a portion of Sanders’

race-discrimination claims; and (3) its grant of Wal-Mart’s motion for summary

judgment on his remaining claims. On appeal, Sanders contends the district court

abused its discretion by refusing to appoint counsel to act on his behalf. He further

contends the district court violated his right to a trial by jury by granting summary

judgment. He also contends the district court applied the wrong legal standard in

determining there were no genuine issues of material fact as to whether his

termination was pretextual. Finally, he contends the district court erred because

Wal-Mart unlawfully retaliated against him. After review,1 we affirm.

                                      I. DISCUSSION

A. Waiver and Abandonment

       As an initial matter, most of Sanders’ challenges and arguments have been

either waived or abandoned by his failure to properly preserve and develop them.

First, Sanders waived his challenge to the magistrate judge’s order denying his


       1
          “We review de novo a district court’s entry of judgment on the pleadings, accepting the
facts in the complaint as true and viewing them in the light most favorable to the nonmoving
party.” Horsley v. Feldt, 304 F.3d 1125, 1131 (11th Cir. 2002) (emphasis removed). Similarly,
we review de novo a district court’s grant of summary judgment, “construing all facts and
drawing all reasonable inferences in favor of the nonmoving party.” Jefferson v. Sewon Am.,
Inc., 891 F.3d 911, 919 (11th Cir. 2018). A district court’s decision not to appoint counsel,
however, is reviewed for abuse of discretion. Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361,
1365 (11th Cir. 2007).
                                                2
                Case: 18-11524        Date Filed: 01/02/2019       Page: 3 of 7


motion to appoint counsel. Under Federal Rule of Civil Procedure 72, a party has

14 days to file objections to a magistrate judge’s ruling on nondispositive matters.

Fed. R. Civ. P. 72(a). We have held that where, as here, a litigant fails to timely

challenge a magistrate judge’s nondispositive order in the district court, the litigant

loses his right to appeal that order in this Court. See Smith v. Sch. Bd. of Orange

Cty., 487 F.3d 1361, 1365 (11th Cir. 2007). Because Sanders did not timely object

to the magistrate’s order denying his motion to appoint counsel,2 his challenge to

that order has been waived. See id.

       Second, Sanders waived his argument that summary judgment is

unconstitutional as applied to discrimination cases, because he did not timely raise

it in the district court.3 See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,

1331 (11th Cir. 2004) (“This Court has repeatedly held that an issue not raised in

the district court and raised for the first time in an appeal will not be considered in

this court.” (quotation omitted)).




       2
         On pages iv and 1 of his reply brief, Sanders appears to conflate the magistrate judge’s
order denying his motion to appoint counsel (Doc. 42), to which Sanders did not file an
objection, with the magistrate judge’s Report & Recommendation on the merits of his claims
(Doc. 79), to which Sanders did file an objection (Doc. 82). To appeal the magistrate judge’s
order denying his motion to appoint counsel (Doc. 42), Sanders was required to object to that
order within 14 days. See Fed. R. Civ. P. 72(a); Smith, 487 F.3d at 1365.
       3
         Even if he had preserved the argument, it would fail on the merits. See Jefferson, 891
F.3d at 919 (describing the same argument as “[n]onsense”).
                                                3
                 Case: 18-11524       Date Filed: 01/02/2019      Page: 4 of 7


      Third, Sanders waived any challenge based on his allegedly receiving

unemployment benefits after he was terminated from Wal-Mart. Neither Sanders’

argument nor any supporting evidence was presented to the magistrate judge in

response to Wal-Mart’s motion for summary judgment. Thus, the district court

appropriately concluded the argument was waived. See Lodge v. Kondaur Capital

Corp., 750 F.3d 1263, 1274 (11th Cir. 2014) (holding that the district court did not

abuse its discretion by declining to consider an argument raised for the first time in

an objection to a magistrate’s R&R); Williams v. McNeil, 557 F.3d 1287, 1292

(11th Cir. 2009) (“We . . . hold that a district court has discretion to decline to

consider a party’s argument when that argument was not first presented to the

magistrate judge.”).

      Fourth, Sanders waived any challenge to the district court’s partial grant of

judgment on the pleadings as to his Title VII claims, because Sanders failed to

make any arguments addressing the issue in his objection to the R&R. See 11th

Cir. R. 3-1.

      Finally, by failing to provide more than perfunctory and conclusory

statements in support of his assertions on appeal, Sanders has abandoned any

challenge to: (1) the district court’s conclusion that he waived or abandoned his

Title VII claims 4; and (2) the district court’s conclusion that Wal-Mart was entitled


      4
          Sanders appears to misunderstand the legal effect of not timely raising arguments. He
                                                4
                 Case: 18-11524        Date Filed: 01/02/2019        Page: 5 of 7


to summary judgment on Sanders’ claims under the Family Medical Leave Act

(FMLA). See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.

2014) (“We have long held that an appellant abandons a claim when he either

makes only passing references to it or raises it in a perfunctory manner without

supporting arguments and authority.”); Farrow v. West, 320 F.3d 1235, 1242 n.10

(2003) (“[Plaintiff] makes a passing reference to the district court’s dismissal of

this claim but fails to argue on the merits as to this issue. Accordingly, the issue is

deemed waived.”).

B. Retaliation

       We next turn to the sole issue properly presented by Sanders—whether

summary judgment was appropriate on his claim that Wal-Mart unlawfully

retaliated against him. As an initial matter, to the extent Sanders contends the

R&R applied the wrong legal standards because it cited distinguishable cases, his

argument lacks merit. The R&R states and applies the correct legal standards; it

only cites the cases referenced by Sanders for general propositions of applicable

law.




states in his opening brief that, “after careful review of the record,” he could not find “where he
abandoned his racial discrimination claim or any claim he stated in his amended complaint and
original complaints.” Br. of Appellant at 11. One need not affirmatively waive or abandon a
claim or argument; claims and arguments may be (and frequently are) waived or abandoned
through inaction.
                                                 5
               Case: 18-11524     Date Filed: 01/02/2019    Page: 6 of 7


      As to the merits of Sanders’ retaliation claim, the district court correctly

determined there were no genuine issues of material fact as to whether Wal-Mart’s

stated reason for Sanders’ termination was mere pretext for unlawful retaliation.

Sanders first contends his job was “not in jeopardy before his injury.” Br. of

Appellant at 18. Thus, he contends, it is reasonable to infer his termination was

actually motivated by his injury and accommodations request. Although the

temporal proximity between Sanders’ October 2016 accommodation request and

his termination was very close, temporal proximity alone is generally insufficient

to establish pretext. See Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d
1286, 1298 (11th Cir. 2006); Wascura v. City of South Miami, 257 F.3d 1238,

1244–45 (11th Cir. 2001). Moreover, by his own admission, Sanders did not have

a problem with unexcused absences until after he was injured. Thus, a jury could

not infer, based solely on the fact that his termination came after his injury, that

Sanders’ termination was motivated by his injury rather than his excessive

unexcused absences.

      Sanders does not dispute that he had 63 unexcused absences under a policy

that subjects employees to termination after they have accrued 9 such absences.

Instead, he suggests Dr. Davis, the workers-compensation doctor provided by Wal-

Mart, wrongly refused to certify that all of his previous absences were because of

his work injuries. Moreover, he alleges Dr. Davis prematurely cleared him to


                                           6
              Case: 18-11524     Date Filed: 01/02/2019    Page: 7 of 7


return to full duty—which resulted in additional unexcused absences. But Sanders

did not provide any admissible evidence to support these conclusory assertions.

      Indeed, Sanders offered no medical evidence demonstrating that his previous

absences were due to his medical conditions. Nor did he offer any medical

evidence contradicting Dr. Davis’s opinion that he was ready to return to full duty

in August 2016. More importantly, Sanders offered no evidence suggesting his

protected conduct was in any way related to either Dr. Davis’s refusal to certify his

previous absences as medically excused or Dr. Davis’s assessment of his ability to

return to full duty in August 2016. Consequently, there is no evidence on which a

jury could conclude Wal-Mart orchestrated Sanders’ unexcused absences in an

effort to terminate him in retaliation for his protected conduct.

                                 II. CONCLUSION

      Sanders has waived or abandoned nearly all of his challenges to the district

court’s orders denying his motion to appoint counsel, partially granting Wal-Mart’s

motion for judgment on the pleadings, and granting Wal-Mart’s motion for

summary judgment. The district court did not err in concluding Sanders failed to

present sufficient evidence to show Wal-Mart’s stated reason for his termination

was pretext for unlawful retaliation.


      AFFIRMED.



                                           7